ON STATE’S MOTION FOR REHEARING
WOODLEY, Judge.
The state challenges the correctness of the opinion reversing the conviction and calls our attention to the case of Nash v. State, 121 Texas Cr. Rep. 13, 51 S.W. 2d 689.
Nash v. State was an arson case. A witness for the state testified that he had been with a girl and was on his way home alone when he heard the explosion at the burned house and saw Nash run away. The trial court refused to compel the witness to divulge the name of the girl he had been with and this court found no error.
*298The contentions here made were made in the Nash case and were overruled.
Attention is also called to the court’s qualifiaction to the bill of exception complaining of the refusal of his motion to have the court instruct the witness to answer the question “Who was the woman with you?”, the witness Knox having answered “I would rather not personally * * *”
The qualification reads: “In propounding the question to the witness George Knox set forth in the Bill of Exception, the defense did not show any materiality or relevancy to any issue in the case in connection with the question and did not offer to show any materiality or relevancy.”
Having accepted and filed the bill as qualified, appellant is bound by such qualification.
We were in error in reversing the conviction upon the error assigned in said bill of exception, and we now hold that the reversible error is not shown in the refusal of the trial court to require the witness Knox to divulge before the jury the name of his woman companion.
In this connection we observe that for aught the record shows appellant may well have known the identity of this woman or learned of her identity before the trial concluded. The record does not establish the contrary.
Assume that the trial judge directs a witness to name his woman companion and he refuses. Would this entitle the accused to acquittal or reversal of conviction? We think not.
The prosecuting witness, Henry Roach, a 21-year-old Ngero member of the United States Air Force, and his 17-year-old girl companion, a high school student of Austin, were out driving on the night of March 31, 1955.
About 9:30 P.M. Roach and his companion turned near the dead end of the Tannehill Lane and parked their car on the west side of the road in the vicinity of a gate in the east fence line.
Two men appeared at the fence on the west side of the road, each with a gun and a flashlight, one of whom was Otto Ludwig who came under the fence into the lane with a shot gun and shortly thereafter assaulted Roach by striking him with the butt end of the gun.
*299The second man had a rifle which corresponded in appearance with a 30-30 rifle thereafter found in the Ludwig home hereinafter referred to. He attempted to strike Roach over the shoulder of Otto Ludwig.
As Roach was attempting to drive away, shot, size “BE” or slightly smaller, came through the window on his side of the car, some of which tore away one side of his face and deprived him of an eye, and some went through the windshield of the car on the right side. The two men disappeared.
The closest house to the scene of the shooting and the only residence on the lane was that of appellant, who occupied the house with his wife and children. Otto Ludwig, appellant’s father, also made this his home.
Shoe tracks of two men made after the rain which fell earlier that night were found which led from the Ludwig residence across the road and finally to the fence where Otto Ludwig and his companion were first seen.
Similar tracks were found leading from the vicinity of the gate near where the car was parked and to the east of the lane, to the Ludwig residence.
No adult male other than Otto Ludwig and appellant lived on the premises and none came there on the night in question prior to the arrival of investigating officers.
Diligent search revealed no other tracks in the area leading in or coming from other directions. The Roach car was so parked that he was able to say that the men did not come down the road, and there were no tracks past the dead end.
Neither Roach nor his companion were able to positively identify appellant as the second man and neither of them saw who fired the shot. Both testified that appellant answered the description of the second man, Roach testifying “he fits all description other than I could not positively identify him by face * * *. His face and features and things.” His companion, after pointing appellant out as the man, testified that she “did not get to see his face; did not see him clear enough to say.”
Without reviewing the testimony of the various witnesses, the evidence, though conflicting, authorized the jury to find that appellant and his father Otto Ludwig were greatly concerned *300about the use of the dead end road in the vicinity of the Ludwig home and the dumping of trash and debris along the road, and were offended by the conduct of persons parking in the lane, and on occasions had threatened to assault and kill and had assaulted some one or more such persons. Also there is evidence to the effect that appellant was seen along the lane with a shot gun, though he denied as did Otto Ludwig that they owned or possessed such a gun.
The jury having accepted the testimony that the person who had in his possession a shot gun was Otto Ludwig, the evidence sustains its finding that appellant was his companion and acted with him in the shooting.
Appellant is in no position to complain that the evidence shows an assault with intent, to murder. It was an assault made with a deadly weapon and serious bodily injury was inflicted, and the jury was authorized in the charge to convict for aggravated assault, the lesser offense.
Bill of Exception No. 1 complains of the overruling of appellant’s motion requesting the court to instruct the jury to disregard the testimony of the prosecuting witness Henry Roach, on re-direct examination, which was to the effect that he had examined a number of pictures which included the pictures of appellant and his father, and had identified Otto Ludwig.
This testimony related to pictures shown to Roach in the absence of appellant or his father, and is claimed to be hearsay.
No objection was made when this testimony was offered and admitted and the witness was cross-examined rather thoroughly fin regard to the pictures. He had been excused and other witnesses had been examined before the motion to exclude was made.
Appellant cites a number of authorities to the effect that, though admitted without objection, hearsay and incompetent testimony should be given no probative force or effect.
Appellant, by his failure to object when he had opportunity to do so, waived any error in the admission of the testimony mentioned. Gephart v. State, 157 Texas Cr. Rep. 414, 249 S.W. 2d 612; Renfro v. State, 156 Texas Cr. Rep. 400, 242 S.W. 2d 772; Curry v. State, 161 Texas Cr. Rep. 283, 276 S.W. 2d 832.
*301There is no occasion for this court to determine whether or not the testimony was hearsay and wholly incompetent, for proof of no issue depends upon such testimony. We are not called upon to take it into account in weighing the evidence. It may be entirely disregarded, and the verdict sustained.
Finding no reversible error, the state’s motion for rehearing is granted; the order reversing the conviction is set aside and the judgment is now affirmed.